Citation Nr: 0000627	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  94-40 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

What evaluation is warranted for the period from November 1, 
1991 for seizures secondary to a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
November 1946 and from October 1947 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 1999, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development, continued its denial of the 
veteran's rating claim.  The case has returned to the Board 
for appellate review.


FINDING OF FACT

The veteran experienced one major seizure in 1991, one major 
seizure in 1992, and two major seizures in 1993.  Since 
December 1993, the veteran's seizures have been adequately 
controlled with medication.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a seizure 
disorder for the period from November 1, 1991 to December 31, 
1992, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.121, 4.124a, Diagnostic Code 8913 (1999).

2.  The criteria for a 40 percent rating for a seizure 
disorder for the period between January 1, 1993, and December 
31, 1993, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.121, 4.124a, Diagnostic Code 8913.

3.  The criteria for a rating in excess of 20 percent for a 
seizure disorder for the period commencing January 1, 1994, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.121, 4.124a, Diagnostic Code 8913.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his seizures 
secondary to a head injury is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the appellant in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).
 
Factual background

In December 1992, service connection was granted for a 
seizure disorder, evaluated as 10 percent disabling, 
effective from November 1, 1991.  This evaluation was 
increased to 20 percent disabling in June 1995, effective 
September 6, 1994.  The 20 percent evaluation has remained in 
effect since that time.

Service medical records indicate that in June 1948, he was in 
a car accident.  He received a laceration of the scalp and a 
fracture of the outer table of the skull.  The veteran was 
diagnosed with a compound, depressed skull fracture of the 
left parietal bone and outer table.  There was no seizure 
disorder or psychiatric condition noted while on active duty.  
As noted, the RO granted service connection for a seizure 
disorder effective November 1, 1991.  

A Bay Pines VA Medical Center (MC) hospitalization report 
from July 12 to July 29, 1983 showed a diagnosis of seizure 
disorder grand mal type and chronic alcoholism.

A Bay Pines VAMC hospitalization report from June 1984 showed 
a diagnosis of a seizure disorder.

On VA examination in October 1988, the veteran related that 
he had some seizures in the past but none for the last 
several years.  The diagnosis was psychoneurosis with chronic 
depression.  

According to a June 1991 VA electroencephalogram (EEG) 
report, the examiner's impression was that the results were 
moderately abnormal, with an irritative focus in the right 
parietal-occipital area, which could very well be consistent 
with an irritative focus.

A July 1991 VA outpatient record reveals that the veteran was 
treated for a seizure.  The veteran reported that he lost 
consciousness the day before for 30 to 45 minutes.  He got in 
bed and passed out.  He indicated that he could not think.  
He did not injure himself of lose control of his bowels or 
bladder.  He had been off Dilantin about six months ago.  The 
examiner noted that the June 1991 EEG was abnormal in the 
parietal-occipital region.  The impression was some type of 
sensor seizure activity, more often three times a week.  Most 
of the time, however, he would not pass out.  The seizures 
would last 15 to 20 minutes.

An October 1991 VA outpatient treatment report revealed that 
the veteran described confusion episodes that were at times 
associated with a loss of consciousness with no involuntary 
movements.  The examiner noted that a June 1991 EEG was 
moderately abnormal in the right parietal-occipital area.  
His condition had deteriorated somewhat, and he was taking 
Dilantin.  The examiner diagnosed a post-traumatic head 
injury, with a seizure disorder on a secondary basis that 
would likely continue to deteriorate.  

The veteran was hospitalized at the Bay Pines VAMC for a week 
in March 1992.  He denied any recent grand mal seizures, 
although he complained of dizziness.  He added that, although 
close friends and neighbors would visit him nearly every day, 
none ever witnessed his lapses of consciousness.  There were 
no definite psychomotor seizures.  He had been taking 200 
milligrams of Dilantin twice a day for his seizures.  The 
Dilantin levels, however, had been in the subtherapeutic 
range.  The personnel at the Mental Health Clinic reportedly 
felt that the veteran was too confused to properly take his 
medication at home.  The psychiatric examination revealed 
that he described periods of dizziness and weakness 
associated with confusion, memory lapses, and difficulty with 
comprehension.  Based on the neurology consultation, the 
impression was that the seizures were well controlled with 
200 milligrams of Dilantin twice a day.  During his 
hospitalization, he experienced several periods of weakness 
and complaints of dizziness and other subjective complaints.  
Generally, however, he was stabilized with affect remaining 
within acceptable limits with no significant outbursts.  His 
confusion cleared to the point of understanding in discussing 
medication without difficulty.  No seizure activity was 
noted.  He required assistance from time to time in 
maintaining an active daily schedule and personal care due to 
memory and attention lapses.  The discharge diagnosis was 
organic affective disorder, history of alcohol abuse, seizure 
disorder secondary to head injury in 1949.  

In April 1992, a VA physician reported that he had been 
treating the veteran for the last five years with headaches 
and occasional dizzy spells.  He diagnosed him with a seizure 
disorder.

In June 1992, the RO conducted a personal hearing.  The 
veteran submitted outpatient treatment reports.  The veteran 
did not specifically identify any recent seizures.  The 
veteran related that a telephone pole spike hit him on the 
left side of his skull as the residual of a motorcycle 
accident in 1948.  He indicated that his first seizure 
occurred in approximately 1951 when he was still on active 
duty.  He blacked out and was taken to Brooks Army Hospital.  
After discharge he noticed an increased frequency in these 
blackouts.  He was treated with Dilantin medication prior to 
1983. 

According to a July 1992 VA outpatient record, the veteran 
reported that he had had a seizure two nights before.  The 
examiner ordered a clarification of his medications.  
Psychological testing showed that the veteran had impaired 
memory. 

According to an August 1992 VA outpatient record, the veteran 
reported that the Dilantin had helped, but he could not state 
the approximate number of times that he lost consciousness.  
He lived alone and there were no witnesses to his claimed 
seizures.

According to a September 1992 outpatient record, the veteran 
complained of daily dizzy spells but no seizures.  The 
examiner noted that this was a chronic problem under expert 
follow up.  The veteran gave the examiner a copy of the 
foregoing July 1991 VA outpatient record.  The examiner 
deferred an opinion, however, until further tests were 
performed.  

In September 1992, two VA physicians examined the veteran.  
The veteran had a history of generalized seizures since the 
motor vehicle accident in service.  During the seizures he 
would experience urinary incontinence.  Occasionally he would 
bite his tongue.  He described no definite aura prior to a 
seizure.  He took 200 milligrams of Dilantin to control the 
seizures.  He denied any alcohol intake in the previous six 
years.  The objective findings showed a depression due to a 
skull defect in the left parietal region and a bony exostosis 
in the right temporal region.  The veteran had irregular 
periods of seizures according to the history which were 
described probably as a grand mal type with some confusion 
before and after the seizures.  The examiner diagnosed post-
traumatic head injury with exostosis in the right temporal 
region and small skeletal defect manifested by concavity in 
the left parietal bone.

In October 1992, the hearing officer at the RO requested a 
clarification.  The Associate Chief of Staff of the 
Ambulatory Care Clinic at Bay Pines VAMC responded.  The 
letter indicates that a physician and two staff neurologists 
reviewed the file and it was their determination that it was 
common in head injuries for the brain to be injured on the 
opposite side and his was referred to as a "contre-coup" 
injury and this would account for the presence of a seizure 
focus on the opposite of the brain from the head injury.  
Furthermore, they felt that it was highly likely that the 
injury to the left parietal area caused a seizure focus in 
the right fronto-temporal area.  

According to a February 1993 treatment report, the veteran 
revealed that he had a seizure the night before and one on 
the previous Sunday.  Both times he lost consciousness and 
experienced incontinence of the bladder.  He was alone at the 
time.  He indicated that he maintained his medical regimen.  
Furthermore, he reported that he had four seizures while he 
was recently in Nebraska for six weeks.  

An April 1993 report notes that the veteran had no new 
problems.  His seizures were well controlled on 300 
milligrams of Dilantin, daily.  The report indicated, 
however, that recent levels suggested poor compliance by the 
veteran.  An EEG was compatible with a seizure disorder, 
which was diagnosed in 1991.  The outpatient treatment 
reports were essentially negative for other evidence relating 
to seizures. 

In July 1993, the veteran appeared before a hearing officer 
at the RO.  He explained that his seizures would come at 
different times.  When his life would get too hectic, he 
would get confused and begin to get headaches.  Soon after, 
his seizures would start.  He reported that he had a seizure 
two days before the hearing which left him unconscious.  He 
also had three seizures the week before the hearing.  He 
described the seizures as ranging from mild to severe.  He 
could not remember how many times the seizures left him 
unconscious that month, but he guessed from three to six 
times.  He claimed that he recently went to the VAMC after 
experiencing a seizure.  The seizures would cause him to wet 
the bed and bite his tongue.   

In November 1994, VA afforded the veteran an epilepsy 
examination.  He described generalized seizures, sometimes up 
to three per month.  He took Dilantin to treat the seizures.  
Physical examination revealed that the veteran's short term 
memory and orientation seemed appropriate.  He was not 
agitated, confused, psychotic or neurotic.  The examiner 
diagnosed generalized seizure/epilepsy disorder, status post 
blunt head trauma due to a motor vehicle accident in 1949.  
Also, a November 1994 VA general examination report shows a 
diagnosis of short term memory loss.

A March 1995 VAMC discharge summary report indicates that the 
veteran was diagnosed with controlled post-traumatic seizure 
disorder, but there is no indication in the report that it 
was treated during his stay.

VAMC outpatient treatment reports from July 1994 to August 
1997 note that although the veteran complained of and was 
treated for seizures on several occasions, he was primarily 
treated for other conditions.

The VAMC discharged the veteran in July 1997 after almost 
four weeks of inpatient treatment.  A consultant from the VA 
Neurology Service felt that the veteran did have a history of 
a seizure in the last six months and that anticonvulsive 
medications possibly could stop any in the future.  Overall, 
the consultant felt that the veteran was doing well.  The 
discharge diagnosis was status post head injury in 1949 with 
seizure disorder.

Also in July 1997, the veteran was afforded a VA psychiatric 
examination.  The veteran was worried about the side effects 
of his seizure medication.  Apparently he had recently 
stopped taking the medication.  Although the examination did 
not specifically address the veteran's seizure disorder, the 
examiner diagnosed a history of grand mal seizures.  During 
the veteran's 28 day hospitalization, no seizures were noted.  
The neurologist confirmed the diagnosis of a seizure disorder 
and was of the opinion that medication might solve the 
veteran's seizure problems.  

A VA medical record report, signed by the examiner in July 
1997, provided no analysis with respect to the veteran's 
seizure disorder.
Analysis

The RO rated the veteran's seizure disorder under Diagnostic 
Code 8913, pertaining to diencephalic epilepsy.  Under this 
code, a 10 percent evaluation is warranted where there has 
been a confirmed diagnosis of a history of seizures.  A 20 
percent evaluation is warranted where there has been at least 
one major seizure in the last two years, or at least two 
minor seizures in the last six months.  A 40 percent 
evaluation is warranted where there has been at least one 
major seizure in the last six months or two in the last year; 
or averaging at least five to eight minor seizures weekly.  A 
60 percent rating is warranted where the veteran averages at 
least one major seizure in 4 months over the last year; or 9-
10 minor seizures per week.  38 C.F.R. § 4.124a, Diagnostic 
Code 8913.

A "major seizure" is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A "minor seizure" 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head; or sudden 
jerking movements of the arms, trunk or head; or sudden loss 
of postural control.  Id., notes 1 and 2.

The Board finds that many of the veteran's statements 
concerning the frequency of his seizures are vague and 
uncorroborated.  The medical reports repeatedly describe the 
veteran as a poor historian due to his physical and 
psychiatric problems, and the Board notes that there is some 
variance in the veteran's description of his symptoms.  
Essentially, the overall opinion expressed in the medical 
records is that the veteran had irregular periods of seizures 
that were described probably as a grand mal type with some 
confusion before and after the seizures.  The record does not 
thoroughly document the irregular periods of seizures.  

Furthermore, although the veteran has consistently maintained 
that he has friends and neighbors who would frequently visit 
him, he lived alone and no one ever witnessed one of his 
reported seizures.  In this case, the Board must determine 
the frequency of the veteran's attacks, however, this is made 
difficult due to the lack of corroborating evidence.  
Accordingly, in light of the veteran's documented impaired 
memory and lack of corroborating witness statements, the 
Board finds that any seizure proffered by the veteran that is 
not supported by medical evidence, is unreliable and, thus, 
not credible evidence.  

In addition, it is important to note that the medical 
evidence clearly shows that the veteran's seizure disorder is 
predominantly grand mal in nature.  For example, a VA 
examiner in 1983 concluded that his seizures were grand mal, 
as well as two VA examiners in 1993 who noted that the 
veteran's seizures were probably grand mal.  Moreover, the 
remaining medical examiners have not described any of his 
reported seizures as petit mal.  Therefore, the Board 
concludes for the purposes of this decision that the reported 
seizures, which the Board finds credible, are grand mal in 
nature.  

The Board finds that the evidence on file shows that that the 
veteran experienced one seizure in July 1991 and one in July 
1992.  This finding is based on the fact that he reported 
those seizures immediately to a VA outpatient examiner.  The 
Board finds, however, that his general descriptions of up to 
three seizures a week in July 1991 and up to six in July 1992 
are not supported by the medical evidence.  For example, 
according to the July 1991 VA outpatient note, the veteran's 
description of the seizure he had the day before was credible 
in that it was detailed and specific.  

In contrast, the Board finds the description of up to three 
seizures a week not credible because there are no medical 
records to substantiate it.  For example, while the June 1991 
EEG was abnormal, it did not indicate that the veteran was 
experiencing, or that he complained of, three seizures a 
week.  Furthermore, according to the veteran, no one ever 
witnessed him having a seizure.  If, as the veteran reported, 
he was frequently visited by friends and neighbors and he was 
having three seizures a week, common sense dictates that 
someone would have either witnessed an attack, or at least 
seen him soon afterwards.  Given the severity of these 
alleged seizures, it appears that the veteran never called 
anyone for help.  Hence, given the lack of corroborating 
evidence, the Board finds that the veteran's description in 
July 1991 of up to three seizures a week not credible.

Furthermore, there are no other medical records from 1991 
indicating that the veteran had complained of three seizures 
a week.  For example, in September 1991, although he reported 
feeling dizzy, the examiner did not diagnose seizures. 

Moreover, the veteran reported in March 1992 that he had not 
experienced any recent grand mal seizures; the veteran did 
not specifically identify any recent seizures during the June 
1992 RO hearing; and, according to the July 1992 outpatient 
note, he was unable to provide specific details with respect 
to his described seizures because he could not remember.  

Therefore, the Board finds that the veteran experienced one 
confirmed seizure in 1991 and one confirmed in 1992 and the 
evidence supports the assignment of a 20 percent evaluation 
for the veteran's seizure disorder for the period from 
November 1, 1991 to December 31, 1992.  However, as the 
evidence does not show that the veteran experienced at least 
one major seizure in a six month period, or two in any one 
year, in 1991 or 1992, there is no basis in the record for 
the assignment of a rating greater than 20 percent for the 
period from November 1, 1991 to December 31, 1992.

With respect to the period between January 1, 1993, and 
December 31, 1993, the Board concludes that the veteran is 
entitled to a 40 percent evaluation for his seizure disorder, 
since the evidence on file shows that he had two during that 
period, but no more.  This finding is based on the fact that 
he reported those seizures immediately in February 1993.  
There were no other confirmed seizures in 1993.  The Board 
does not find the veteran's July 1993 testimony credible with 
respect to his descriptions of up to six seizures where he 
lost consciousness within several weeks prior to the hearing, 
because there is no corroborating medical evidence from that 
time period. 

With respect to the period commencing January 1, 1994, the 
medical evidence on file fails to corroborate the veteran's 
contention in November 1994 that he experienced up to three 
seizures per month.  Furthermore, the medical evidence on 
file indicates that the veteran's seizures had been 
successfully treated with the use of medication.  

The July 1997 VA hospital discharge report was negative for 
documented seizures, although the consultant from the VA 
Neurology Service felt that the veteran had a history of a 
seizure in the last six months.  Therefore, from January 1, 
1994 there is no credible evidence that the veteran 
experienced at least one major seizure in a six month period 
or at least two in a year.  Hence, there is no basis for the 
assignment of a rating higher than 20 percent for a seizure 
disorder for the period commencing January 1, 1994.

Accordingly, the veteran is entitled to a 20 percent rating 
for the period from November 1, 1991 to December 31, 1992; a 
40 percent rating from January 1, 1993 to December 31, 1993, 
and a 20 percent rating for the period commencing January 1, 
1994.  38 U.S.C.A. § 5107.


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 20 percent evaluation for a seizure disorder for 
the period from November 1, 1991 to December 31, 1991, is 
granted.

Subject to the provisions governing the payment of monetary 
benefits, a 40 percent evaluation for a seizure disorder for 
the period between January 1, 1993, and December 31, 1993, is 
granted.

An evaluation in excess of 20 percent for a seizure disorder 
for the period from January 1, 1994, is denied.

		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

